August 1, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
 JOHN D. GUIMOND AND MARY GRACE GUIMOND, INDIVIDUALLY
AND AS NEXT FRIENDS OF NICOLAS R. GUIMOND, A MINOR, Appellants

NO. 14-16-00567-CV                        V.

  INTEGRATED GENETICS LAB CORP SPECIALTY TESTING GROUP,
 LABORATORY CORPORATION OF AMERICA, MEMORIAL HERMANN
HEALTHCARE SYSTEM, AND MEMORIAL HERMANN HEALTH SYSTEM
   D/B/A MEMORIAL HERMANN NORTHWEST HOSPITAL, Appellees
              ________________________________

       This cause, an appeal from the orders signed June 17, 2016 in favor of
appellees Memorial Hermann Health System d/b/a Memorial Hermann Northwest
Hospital and Laboratory Corporation of America Holdings, was heard on the
transcript of the record. We have inspected the record and find no error in the orders,
which together constitute a final judgment. We order the judgment of the court
below AFFIRMED.

      We order appellants John D. Guimond and Mary Grace Guimond jointly and
severally to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.